DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 9 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claim 1 is pending.
Claims 2-25 are canceled.
Claim 1 is currently amended.
Specification and Drawings:
Amendments to the specification and abstract of the disclosure have been submitted with the preliminary amendment filed 9 February 2022.
Amendments to the drawings have been submitted with the preliminary amendment filed 9 February 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/618,298.

Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 9 February 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The replacement drawings were received on 9 February 2022.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because it is improper to use numbers in the claim to distinguish different indents.  It is suggested that the numbers 1-6 appearing in the claim be delete.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, the following means plus function limitations as set forth in claim 1 are construed to cover the following corresponding structure and equivalents thereof:
“means for maintaining the sanitization of the container within the converter chamber” may comprise at least one of a steam tunnel, hydrogen peroxide spray, flash heat or pasteurization, or ultraviolet light or radiation;
“means for perforating or opening the cap or seal within the converter chamber” may comprise piercing the cap by means of mechanical puncture force;
“means for sealing the opening or perforation within the converter chamber” may comprise a seal applicator means which applies a seal to the cap by means of heat, ultrasonic welding, glue or otherwise thereby resealing the container; and
“perforation means or device for creating an opening in the seal or cap” may comprise a rotary device.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim includes the limitation:
“means for maintaining the sanitized environment.”
The limitation is construed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The written description does not clearly point out the corresponding structure for the limitation.
The limitation is ambiguous as well because “means for maintaining the sanitized environment” was not set forth in the original claim, filed 9 February 2022.  
Original claim 1 recited “Means for maintaining the sanitization of the container within the converter chamber” (which is also found in amended claim 1), but did not include a limitation “means for maintaining the sanitized environment.”  
The means plus function limitation renders the claim vague and indefinite because it is unclear as to the precise structure applicant intends to cover, or if the means plus function limitation is intended to be read in combination or in place of “means for maintaining the sanitization of the container within the converter chamber.”
In order to avoid a new matter rejection under 35 USC 112(a) it is suggested that the language of the claim be amended or clarified.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, the claim includes the limitation “means for transporting or conveying multiple containers within the converter chamber” which has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while the written description includes that the “container is conveyed by means of rotary star-wheel conveyer (107)” it fails to clearly establish a clear link between to phraseology “means for transporting or conveying multiple containers within the converter chamber.”  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. 
Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claim 1, part vi, the recitation “a perforator means or device for creating an opening in the seal or cap” is vague and indefinite since it is unclear if the structure is intended to be one and the same as the “means for perforating or opening the cap or seal of the container within the converter chamber.”  The claim is interpreted as requiring that each limitation is one and the same, and applicant is encouraged to amend the claim to avoid ambiguity.
Regarding claim 1, part vii, the step of increasing the first headspace pressure to a second headspace pressure …” is ambiguous.  It is suggested that the means or device which performs this function be positively set forth in the claim for the purpose of clarity.
Regarding claim 1, part viii, the recitation “a sealing means or device” is vague and indefinite since it is unclear if the structure is intended to be one and the same as the “means for sealing the opening or perforation within the converter chamber.”  The claim is interpreted as requiring that each limitation is one and the same, and applicant is encouraged to amend the claim to avoid ambiguity and poor editorial habits.
Regarding claim 1, part ix, the recitation “transporting or conveying the sealed container from the sanitized environment of the converter chamber” is ambiguous.  It is suggested that the means or device which performs this function be positively set forth in the claim for the purpose of clarity.
	These and any other informalities should be corrected so that the claim may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Applicant is also respectfully requested to carefully review and revise the claim in order to maintain consistent terminology and to avoid editorial errors.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1: the combination of method steps including the requirement for interpretation of the structure of the converter chamber based on “means-plus-function” including “means for maintaining the sanitization of the container within the converter chamber” is what makes the claims allowable over the prior art.  
The “means for maintaining the sanitized environment” and the “means for maintaining the sanitization of the container within the converter chamber” is construed to be covered by the disclosed structure of “at least one of a steam tunnel, hydrogen peroxide spray, flash heat or pasteurization, or ultraviolet light or radiation”
The claim requires that the converter chamber includes:
“1. a sanitized environment; 
2. means for maintaining the sanitized environment;
3. means for maintaining the sanitization of the container within the converter chamber;
4. means for perforating or opening the cap or seal of the container within the converter chamber; 
5. means for sealing the opening or perforation within the converter chamber; and
6. means for transporting or conveying multiple containers within the converter chamber.”
Keeping in mind that the subject matter has issues regarding means plus function limitations under 35 USC 112(f) and indefiniteness under 35 USC 112(b), which it is assumed that the applicant will amend the claims to resolve these issues, these limitations are interpreted under the broadest reasonable interpretation based on the description in the written description and as shown in the figures, as being a chamber which encloses the cooled and sealed container within an open aseptic converter chamber, and that the chamber includes the six different structural limitations set forth.
A review of the closest prior art to Delage (US ‘126) reveals that the cover (24) which could possibly be interpreted as being equivalent to the limitation “a converter chamber” does not include a “means for maintaining the sanitization of the container may comprise at least one of a steam tunnel, hydrogen peroxide spray, flash heat or pasteurization, or ultraviolet light or radiation.”  Delage discloses in paragraph 67, that “the cover 24 is sealingly abutted on the stopper. This step for abutting the cover 24 is achieved by sweeping an inert gas such as nitrogen gas, under pressure below this cover.”  This is not equivalent to the limitation “means for maintaining the sanitized environment” and the “means for maintaining the sanitization of the container within the converter chamber” because the cover (24) of Delage does not enclose the container as well as the stopper (12), therefore it cannot be equivalent to the “means for maintaining the sanitization of the container within the converter chamber.”  In Delage, the cover (24) has a “stopper shape” and covers the stopper (12).  
Furthermore, the limitations “means for maintaining the sanitized environment” and “means for maintaining the sanitization of the container within the converter chamber” are interpreted to cover the structure disclosed in the present application as being “at least one of a steam tunnel, hydrogen peroxide spray, flash heat or pasteurization, or ultraviolet light or radiation” none of which are disclosed as being part of the cover (24) of Delage.  It is important to note the use of the term “maintaining” in the limitations.  As opposed to a “means for sanitization of the container…” the sanitization must be ongoing and maintained.  This is clearly a different structure than one in which the stopper (12) for the container is sanitized or sterilized prior to the cover (24) covering the stopper (12).  
The claim requires an open aseptic converter chamber which is used to enclose the cooled and sealed container.  The converter chamber is required to have the structure of the six different limitations set forth in the claim.  The “converter chamber” (24) of Delage clearly does not possess all of these structural features.
	It is pointed out that the Melrose reference (US ‘745) is not considered to be prior art against the present application because of the 35 USC 102(b)(1) exceptions, as the Melrose reference has a disclosure date of 1/12/2017 which is less than one year before the effective filing date of 5/30/2017 for the present application.
	Even if the Melrose reference (US ‘745) were considered to be prior art, it likewise fails to disclose each and every limitation of the claim.
	For similar reasoning, the Taber et al. reference (US ‘100) fails to teach or suggest the method of claim 1.  The Taber et al. reference much like the Delage reference does not disclose:
“enclosing the cooled and sealed container within an open aseptic converter chamber, wherein the converter chamber comprises: 
1. a sanitized environment; 
2. means for maintaining the sanitized environment;
3. means for maintaining the sanitization of the container within the converter chamber;
4. means for perforating or opening the cap or seal of the container within the converter chamber; 
5. means for sealing the opening or perforation within the converter chamber; and
6. means for transporting or conveying multiple containers within the converter chamber.”
Conclusion
The reference to Melrose et al. (US ‘025) is the published patent of the parent application 16/618,298.
This is a continuation of applicant's earlier Application No. 16/618,298.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 September 2022